993 So.2d 97 (2008)
Lehman Coy FOSTER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3007.
District Court of Appeal of Florida, First District.
October 15, 2008.
Lehman Coy Foster, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He sufficiently alleged he is entitled to postconviction relief on grounds of ineffective assistance of his trial counsel. Because the trial court failed to attach portions of the record conclusively refuting the appellant's claims, we reverse and remand for the court below to either attach such record portions or to conduct an evidentiary hearing. *98 See Jackson v. State, 789 So.2d 1218 (Fla. 1st DCA 2001).
REVERSED AND REMANDED.
WEBSTER, LEWIS, and HAWKES, JJ., concur.